            Case 20-21894-JAD                     Doc 1    Filed 06/22/20 Entered 06/22/20 17:16:03                               Desc Main
                                                           Document     Page 1 of 10

Fill In this Information to identify your case:

United Stales Bankruptcy Court for the:

WESTERN DISTRICT OF PENNSYLVANIA

‘Case number   (;1k,cwn)                                                    Chapter      11
                                                                                                                          C   Check if this an
                                                                                                                              amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           04/20
If more space is needed, attach a separate sheet to this form. On the tap of any additional pages, write the debtor’s name and the case number (If
known). For mare Information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.   Debtor’s name                SRG Eastside, LLC

2.   All other names debtor
     used in the last 8 years
     Include any assumed
     names, trade names and
     doing business as names


3,   Debtor’s federal
     Employer Identification      272166866
     Number (EIN)


4.   Debtor’s address             Principal place of business                                     Mailing address, if different from principal place of
                                                                                                  business

                                  945. 13th Street
                                  Pittsburgh, PA 15203
                                  Number, Street, City, State & ZIP Code                          P.O. Box, Number, Street, City, State & ZIP Code

                                  Allegheny                                                       Location of principal assets, if different from principal
                                  County                                                          place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.   Debtor’s website (URL)      —




6.   Type of debtor               •   Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                      Partnership (excluding LLP)
                                      Other. Specify:




Official Form 201                          Voluntary Petition for Non-Individuals Filing for Bankruptcy                                              page 1
             Case 20-21894-JAD                     Doc 1      Filed 06/22/20 Entered 06/22/20 17:16:03                                             Desc Main
                                                              Document     Page 2 of 10
Debtor    SRG Eastside, LLC                                                                                   Case number (if k,,ovn)
          Name



7.   Describe debtor’s business        A. Check one:
                                       o   Health Care Business (as defined in 11 U.S.C.           §   101(27A))
                                       o   SingleAsset Real Estate (as defined in 11 U.S.C.            §   101(518))
                                       0   Railroad (as defined in 11 U.S.C.   §   101(44))
                                       0   Stockbroker (as defined in 11 U.S.C.     §   l01(53A))
                                       0   Commodity Broker (as defined in 11 U.S.C.          §   101(6))
                                       0   Clearing Bank (as defined in 11 U.S.C.       § 781(3))
                                       • None of the above

                                       B. Check all that apply
                                       0   Tax-exempt entity (as described in 26 U.S.C. §501)
                                       O   Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §SOa-3)
                                       0   Investment advisor (as defined in 15 U.S.C. §BDb-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See htto:IIVA%v.uscourts.qovifour-diqit-national-association-naics-codes.
                                                  7225

6.   Under which chapter of the        Check one:
     Bankruptcy Code is the
     debtor filing?
                                       0   Chapter 7
                                       C   Chapter 9

     A debtor who is a small           • Chapter 11. Check all that apply
     business debtor’ must check
     the first sub-box, A debtor as                              The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D), and its aggregate
     defined in § 1182(1) who                                    noncontingent liquidated debts (excluding debts owed to insiders or affiliates) are less than
     elects to proceed under                                     52.725,625. If this sub-box is selected, attach the most recent balance sheet, statement of
     subchapter V of chapter 11                                  operations. cash-flow statement, and federal income tax return or if any of these documents do not
     (whether or not the debtor is a                             exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
     small business debtor’) must
     check the second sub-box.                                   The debtor is a debtor as defined in 11 U.S.C. § 1182(1), its aggregate noncontingent liquidated
                                                                 debts (excluding debts owed to insiders or affiliates) are less than $7,500,000. and it chooses to
                                                                 proceed under Subchapter V of Chapter 11, If this sub-box is selected, attach the most recent
                                                                 balance sheet, statement of operations. cash-flow statement, and federal income tax return, or if
                                                                 any of these documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             C   A plan is being filed with this petition.
                                                             0   Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                 accordance with 11 U.S.C. § 1125(b).
                                                             0   me debtor is required to file periodic reports (for example, ICR and 100) with the Securities and
                                                                 Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                 Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                 (Official Form 2D1A) with this form.
                                                             0   The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       0   Chapter 12

9.   Were prior bankruptcy             • No.
     cases filed by or against
     the debtor within the last 8      0   Yes,
     years?
     If more than 2 cases, attach a
     separate list.                               District                                    When                                      Case number
                                                  District                                    When                                      Case number


10. Are any bankruptcy cases           • No
    pending or being filed by a
    business partner or an             O   Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                       Debtor                                                                            Relationship
                                                  District                                    When                                  Case number, if known


Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                    page 2
            Case 20-21894-JAD      Doc 1      Filed 06/22/20 Entered 06/22/20 17:16:03                       Desc Main
                                              Document     Page 3 of 10
Debtor    SRG Eastside, LLC                                                       Case number   (if known)
          Name




Official Form 201               Voluntary Petition for Non-Individuals Filing for Bankruptcy                             page 3
             Case 20-21894-JAD                          Doc 1                Filed 06/22/20 Entered 06/22/20 17:16:03                           Desc Main
                                                                             Document     Page 4 of 10
Debtor     SRG Eastside, LLC                                                                                   Case number (if known)
           Name


11. Why is the case filed in      Check all that apply:
    this district?
                                      •     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                            preceding the date of this petition or for a longer part of such 180 days than in any other district,
                                  C         A bankruptcy case concerning debtor’s affiliate, general partner, or partnership is pending in this district,


12.   Does the debtor own or      • No
      have possession of any
      real property or personal   o Yes.          Answer below for each property that needs immediate attention. Attach additional sheets if needed.
      property that needs
      Immediate attention?                        Why does the property need Immediate attention? (Check all that apply.)
                                                  C It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                        at is the hazard?
                                                  C It needs to be physically secured or protected from the weather
                                                  C It includes perishabe goods or assets that could quickly deteriorate or lose value without attention (for example,
                                                        livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                                  C Other
                                                  Where is the property?
                                                                                         Number, Street. City, State & ZIP Code
                                                  Is the property insured?
                                                  ONo
                                                  C Yes.              Insurance agency
                                                                      Contact name
                                                                      Phone



           Statistical and administrative information

13.   Debtor’s estimation of      .             Check one:
      available funds
                                                • Funds will be available for distribution to unsecured creditors.

                                                C After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of
      credEtors
                                  •       149                                               C 1,000-5,000                               C 25.001-50.000
                                          50-99                                             C 5001-10,000                               C 50.C01100,000
                                  C       100-199                                           C 10,001-25.000                             C More thani 00,000
                                  C       200-999


15.   Estimated Assets            C $0- $50,000                                             C   $1,000,001 $10 million
                                                                                                           -                            C   $500,000,001 - Si billion
                                  C $50,001 $1 00,000
                                                    -                                       C   $10,000,001 $50 million
                                                                                                               -                        C   $1,000,000,001 $10 billion
                                                                                                                                                              -




                                  • $100,001- $500,000                                      C   $50,000,001 $100 million
                                                                                                               -                        C   $10,000,000,001- $50 billion
                                  C $SOD,00i - $1 million                                   C   $100,000,001 $500 million
                                                                                                                   -                    C   More than $50 billion


16.   Estimated liabilities       C $0 $50,000                                              C   $1,000,001 $10 million
                                                                                                           -                            C   $500,000,001 $1 billion
                                                                                                                                                          -




                                  C $50,001 $100,000    -                                   C   $10,000,001 $50 million
                                                                                                               -                        C   $1,000,000,001 $10 billion
                                                                                                                                                              -




                                      • $100,001            -   $500,000                    C   $50,000,001 $100 million
                                                                                                               -                        C   sio,000,000,00i $50 billion
                                                                                                                                                                  -




                                      C $500,001            -   $1 million                  C   $100,000,001 $500 million
                                                                                                                   -                    C   More than $50 billion




Official Form 201                                Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                         page 4
            Case 20-21894-JAD                    Doc 1       Filed 06/22/20 Entered 06/22/20 17:16:03                                 Desc Main
                                                             Document     Page 5 of 10
Debtor    SRG Eastside, LLC                                                                          Case number   (Wknown)
          Name



          Request for Relief, Declaration, and Signatures

WARNING    —   Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to 5500,000 or
               imprisonment for up to 20 years, or both. 18 U.S.C. § 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                  The debtor requests relief in accordance with the chapter of title 11. United States Code, specified in this petition.
    representative of debtor
                                   I have been authorized to file this petition on behalf of the debtor.

                                   I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                   I declare under penalty of perjury that the foregoing is true and correct.

                                   Executed on      June 22, 2020
                                                    MM / DD / YYYY


                               X Isi   Richard Stern                                                       Richard Stern
                                   Signature of authorized representative of debtor                        Printed name
                                   Title   Principal




18, SIgnature of attorney      X   Is/RobertO Lampl                                                         Date June 22, 2020
                                   Signature of allorney for debtor                                                 MM / DO / YYYY

                                   RobertO Lampl 19609
                                   Printed name

                                   RobertO Lampl Law Office
                                   Firm name

                                   Benedum Trees Building
                                   223 Fourth Avenue, 4th Floor
                                   Pittsburgh, PA 15222
                                   Number, Street, City, State & ZIP Code

                                   Contact phone     412392M330                    Email address      rlampl@lampllaw.com

                                   19809 PA
                                   Bar number and State




Official Form 201                           Voluntary Petition for Non.lndividuals Filing for Bankruptcy                                                     page 5
                    Case 20-21894-JAD                          Doc 1          Filed 06/22/20 Entered 06/22/20 17:16:03                                           Desc Main
                                                                              Document     Page 6 of 10

 Fill in this information to identify the case:
 Debtor name SRG Eastside, LLC
 United States Bankruptcy Court for the: WESTERN DISTRICT OF                                                                                                  Check if this is an
                                                PENNSYLVANIA
 Case number (if known):                                                                             —
                                                                                                                                                              amended filing



Official Form 204
Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and
Are Not Insiders                                                                           12/15

A list of creditors holding the 20 largest unsecured claims must be filed in a chapter II or Chapter 9 case. Include claims which the
debtor disputes. Do not include claims by any person or entity who is an insider, as defined in 11 U.S.C. 101(31). Also, do not
                                                                                                          §
include claims by secured creditors, unless the unsecured claim resulting from inadequate collateral value places the creditor
among the holders of the 20 largest unsecured claims.

 Name of creditor and                   Name, telephone number Nature of claim                  Indicate if ciai1   Amount of claim
 complete mailing address,              and email address of   (for example, trade               is contingent,     If the claim is fully unsecured, fill in only unsecured claim amount. If
 Including zip code                     creditor contact       debts, bank loans,               unllqutdated, or    claim is parlially secured, fill in total claim amount and deduction for
                                                               orofessiona! services,               disputed        vali.e of collateral or se:off tc cacuate u,secured claim
                                                               and government                                       Total claim, If             Deduction for value       Unsecured claim
                                    .
                                                               coitracts)                                           partially secured           of collateral or setoff
                                    r
  Breadworks                                                                                    Unliquidated                                                                       $7,674.67
: 2110 Brighton Road
  Pittsburgh, PA
  15212
  CURTZE                                                                                        Unliquidated                                                                     $13,003.87
  1717 East 12th St.
  Erie, PA 16511
  East Liberty                                                                                  Unliquidated                                                                     $16,869.05
  Development Inc.
  6022 Penn Ave.
  100 Sheridan
  Square                                                                                    I
  Pittsburgh, PA
  15206
  Eastside Office                                                                               Unliquidated                                                                     $39,758.00
  center LLC                                                                                    Disputed
  920 North Sherdan
  Avenue
  Pittsburgh, PA
  15206
  Eastside Office                                                                               Unliquidated                                                                       $7,132.81
  Center LLC                                                                                    Disputed
  920 NOrth Sherdan
‘Avenue                         I                                                                               I
  Pittsburgh, PA
  15206
  Euclid Fish                                                                                   Unliquidated                                                                       $1,679.33
  Company
  7839 Enterprise
  Drive
  Mentor, OH 44061
  Fieid General                                                                                 Unliquidated                                                                       $3,381.95
  2829 Larkins Way
  Pittsburgh. PA
                                I                                 I




Official form 204                                     Chapter 11 Cr chapter   Cases List of Creditors Who Have the 20 Largest Unsecured claims                                     page 1

Software Copyr,ghi Id 1996’2020 Best Case, LLC swiw bestcaso corn
                                                  .
                                                                                                                                                                     Best Case Bankruptcy
                    Case 20-21894-JAD                        Doc 1             Filed 06/22/20 Entered 06/22/20 17:16:03                                                      Desc Main
                                                                               Document     Page 7 of 10

    Deb:o    SRG Eastside, LLC                                                                                                   Case rumoer fit known)
             Name

    Name of creditor and             Name, telephone number Nature of claim                         Indicate If claim           Amount of claim
    complete mailing address,        and email address of   (for example, trade                      is contingent,             If the claim is fullyunsecured, fill in only unsecured cla,m amount. if
    including zip code               creditor contact            debts! bank loans,                 unliquidated, or            claim is partially secured, fill in total claim amount and deduction for
                                                                     professional   services,          disputed                 value of collateral or setoff to calculate unsecured claim
                                                                                                                                Total claim, if            Deduction for value      Unsecured claim
                                                                                                                                partially secured          of collateral or setoff
      Foftessa Tableware                                                                            Unliquidated                                                                               $1536.03
      Solutions
      20412 Bashan Dr.
                                                                                                                            I
      Ashburn, VA 20147                                                                                                                                                            I

      Garrow Bros. Draft                                                                                                                                                                       54,1 69.43
      Service
    I P.O. Box 182
      Greensburg, PA
      15601
      H2R CPA                                                                                       Unliquidated                                                                               $8925.00
      875 Greentree Road
      7 Parkway Center,
      Suite 1000
      Pittsburgh, PA
      15220
      RE. McDonald                                                                                  Unliquidated                                                                               $2,960.10
      Plumbing Heating &
      Cooling
      15 Blackberry Lane
    Jeannette,      PA   15644       —________________

                                                                                                                                                                                                           —




  Lugalia Mechanical                                                                                Unliquidated                                                                               $1493.11
  Inc.
  1 Rutgers Rd.
  Pittsburgh, PA
  15205
. Pittsburgh Valet                                                                                  Unliquidated                                                                               $5,124.97
  POBox96133                                                                                    I
  Pittsburgh, PA
  15226                                                                                                                 .
                                                                                                                                                                                                               —




  PNC Bank                                                                                          Unliquidated                                                                             $22,051.54
  PD Box 556177
  Louisville, KY 40285
  Pure Chemical                                                                                     Unliquidated                                                                               $2,910.39
  Solutions
  P.O. Box 24041
  Pittsburgh, PA
  15206
, Reinart Food                                                                                      Unliquidated                                                                             $19,497.55’
  Service                                                                                           Disputed
  226 East View Dr.
  Mount Pleasant, PA
  15666
  Samuels & Sons                                                                                    Unliquidated                                                                              $5,124.97
  3400 5. Lawrence
  St.
  Philadelphia, PA
  19148
  Sirna & Sons                                                                                      Unliquidated                                                                               $4,974.97
  Produce                        .

  7l7GStateRtSS                  i
[Ravenna, OH 44266



Official form 204                                   Chapter 11 or Chapter 9 Cases List of Creditors o have the 20 Largest Unsecured claims                                                    page 2

Soilware Copyr,ght Ici 1996.2020 Boat Case, LLC ww.v besicass corn
                                                -
                                                                                                                                                                                 Best Case Bankruplcy
                    Case 20-21894-JAD                          Doc 1         Filed 06/22/20 Entered 06/22/20 17:16:03                                           Desc Main
                                                                             Document     Page 8 of 10

 Debtor     SRG Eastside, LLC                                                                                          Case number (if known)
            Name

 Name of creditor and             Name, telephone number Nature of claim                    I Indicate if claim       Amount of claim
 complete mafling address,        and email address of   (for examp;e. :rade                   is contingent,         If the claim is Liy unsecured, (:1 ony unsecured cia m amount if
 Including ZIP code               creditor contact       debts bark loans                     unliquldated, or        claims parlia! y secured, fit in total catm amount and cecuct:cn for
                                                         professional services,                   disputed            value of colaleral or setcif is calcutate unsecured caim
                                                                                            ;
                                                                                                                      Total claim, if           Deduction (or value      Unsecured claim
                                                                                                                      partially secured         of collateral or setoff
 Strip District Meats                                                                           Unliquidated                                                                     $1,447.19
 2133 Penn Avenue

 Pittsburgh, PA

 15222-4419
                                                                                                                                                                                             —
 US Foodservice Inc.                                                                            Unliquidated                                                                  $128,097.00
 POBoxS43l9O                                                    I                           I                     I

 Crabtree, PA

Li5824-3190                                                     I                                   —____________________
                                                                                                                                         ______________________
                                                                                                                                                                          _____________




Official form 204                                 Chapter 11   or   Chapter 9 Cases List of Creditors Who   Have the 20 Largest Unsecured claims                                 page 3

Software Copyright (c) 1996-2020 Oesi Case LLC aw,v bestcase corn
                                              -
                                                                                                                                                                    Best Case Bankruptcy
Case 20-21894-JAD   Doc 1   Filed 06/22/20 Entered 06/22/20 17:16:03   Desc Main
                            Document     Page 9 of 10



                    Breadwcrks
                    2110 Brighton Road
                    Pittsburgh, PA 15212

                    CURTZE
                    1717 East 12th St.
                    Erie, PA 16511

                    East Liberty Development Inc.
                    6022 Penn Ave.
                    :00 Sheridan Square
                    Pittsburgh, PA 15206

                    Eastside Office Center LLC
                    920 North Sherdan Avenue
                    Pittsburgh, PA 15206

                    Eastside Office Center LIC
                    920 NOrth Sherdan Avenue
                    Pittsburgh, PA 15206

                    Euclid Fish Company
                    7839 Enterprise Drive
                    Mentor, OH 44061

                    Field General
                    2829 Larkins Way
                    Pittsburah, PA 15203

                    Fortessa Tableware Solutions
                    204_2 Bashan Dr.
                    Ashburn, VA 20147

                    Garrow Bros. Draft Service
                    P.O. Box 182
                    Greensburg, PA 15601

                    H2R CPA
                    875 Greentree Road
                    7 Parkway Center, Suite :000
                    Pittsburgh, PA :5220

                    K.E. McDonald Plumbing Heating & Cooling
                    15 Blackberry Lane
                    Jeannette, PA 15644

                    Lugalia Mechanical Inc.
                    I Rutgers Rd.
                    Pittsburch, PA 15205

                    Pittsburgh valet
                    PD Box 96133
                    Pittsburgh, PA 15226
Case 20-21894-JAD   Doc 1    Filed 06/22/20 Entered 06/22/20 17:16:03   Desc Main
                            Document      Page 10 of 10



                    PNC Bank
                    PU Box 656177
                    Louisville, KY 40265

                    Pure Chemical Solutions
                    P.O. Box 24041
                    Pittsburgh, PA 15206

                    Reinart Food Service
                    226 East View Dr.
                    Mount Pleasant, PA 15666

                    Samuels & Sons
                    3400 S. Lawrence St.
                    Philadelphia, PA 19148

                    Sirna & Sons Produce
                    7176 State Rt. 88
                    Ravenna, OH 44266

                    Strip District Meats
                    2133 Penn Avenue
                    Pittsburgh, PA 15222—4419

                    US Fcodservice :nc.
                    PD Box 643190
                    Crabtree, PA 15624—3190
